



EXHIBIT 10.3






Amendment to FY 2015 Restricted Stock Unit Award Agreement
(United States)


This Amendment to the FY 2015 Restricted Stock Unit Award Agreement described
herein (this “Amendment”) is made as of March __, 2016 by and between Four
Corners Property Trust, Inc., a Maryland corporation (the “Company”), and
________________ (the “Grantee”), an individual who holds a grant of restricted
stock units granted under the Company’s 2015 Omnibus Incentive Plan (the
“Plan”).


WHEREAS, the Grantee holds a grant of _________________ restricted stock units
(the “Restricted Stock Units”) evidenced by a FY 2015 Restricted Stock Unit
Award Agreement by and between the Company and the Grantee (the “RSU Agreement”)
dated __________ __, 2015.


WHEREAS, the Company and the Grantee have determined that it is desirable and in
their best interests to amend the RSU Agreement to change certain provisions
relating to dividends on such Restricted Stock Units.


NOW, THEREFORE, for and in consideration of the foregoing and of the mutual
covenants and agreement set forth in this Amendment, the parties agree as
follows:


1.    The section titled “Award of Restricted Stock Units” is hereby renamed
“Award of Restricted Stock Units and Dividend Equivalent Rights” and is hereby
amended to read as follows:


(a) The Company hereby grants to you, effective as of the Grant Date, an Award
of Restricted Stock Units for that number of Restricted Stock Units communicated
to you and set forth in the Company’s records (the “RSUs”), on the terms and
conditions set forth in such communication, this Agreement and the Plan. Each
RSU represents the right to receive, subject to the vesting provisions set forth
below, one share of Stock.
(b) The Company hereby grants to you an award of Dividend Equivalent Rights with
respect to each RSU granted pursuant to this Agreement for all dividends and
distributions in cash, Stock or other property which are paid to all or
substantially all holders of the outstanding shares of Stock between the Grant
Date and the date when the RSU is distributed or paid to you or is forfeited or
expires. The Dividend Equivalent Rights award for each RSU shall be equal to the
amount of cash and the Fair Market Value of Stock or other property which is
paid as a dividend or distribution on one share of Stock. All such Dividend
Equivalent Rights shall be credited to you and shall be deemed to be reinvested
in additional RSUs as of the date of payment of any such dividend or
distribution based on the Fair Market Value of a share of Stock on such date.
Each additional RSU which results from such deemed reinvestment of Dividend
Equivalent Rights granted hereunder shall be subject to the same vesting,
distribution or payment, adjustment and other provisions which apply to the
underlying RSU to which such additional RSU relates.


2.    The section titled “Rights with Respect to the RSUs” is hereby renamed
“Rights with Respect to the RSUs and Dividend Equivalent Rights” and is hereby
amended to read as follows:







--------------------------------------------------------------------------------





The RSUs and Dividend Equivalent Rights granted hereunder do not and shall not
give you any of the rights and privileges of a shareholder of Stock. Your rights
with respect to the RSUs and Dividend Equivalent Rights shall remain forfeitable
at all times prior to the date or dates on which such rights become vested, and
the restrictions with respect to the RSUs and Dividend Equivalent Rights lapse,
in accordance with Sections 3 or 4 hereof.


3.    Section 3 is hereby amended by inserting the following sentence at the end
thereof: “Each additional RSU which results from deemed reinvestments of
Dividend Equivalent Rights pursuant to Section 1(b) hereof shall vest whenever
the underlying RSU to which such additional RSU relates vests.”


4.    Section 4 is hereby amended by (i) inserting the phrase “and “Dividend
Equivalent Rights” immediately prior to the phase “shall be immediately and
irrevocable forfeited” and (ii) deleting the phrase “,including the right to
receive cash payments and other distributions pursuant to Sections 7(b) and (c)
hereof”.


5.    Section 4(a) is hereby amended by inserting the phrase “and Dividend
Equivalent Rights” immediately after the phrase “all RSUs” and after the phrase
“all of the RSUs”.


6.    Section 4(b) is hereby amended by inserting the phrase “and Dividend
Equivalent Rights” immediately after each usage of the phrase “all RSUs” and by
inserting the phrase “or Dividend Equivalent Rights” immediately after the
phrase “any RSUs.”


7.    Section 4(c) is hereby amended by inserting the phrase “and Dividend
Equivalent Rights” immediately after each usage of the phrase “all RSUs.”


8.    Section 4(d) is hereby amended by inserting the phrase “or Dividend
Equivalent Rights” immediately after the phrase “settlement of the RSUs”.


9.    Section 5 is hereby amended by inserting the phrase “or Dividend
Equivalent Rights” immediately after each usage of the phrase “the RSUs”.


10.    Section 6 is hereby amended by (i) inserting the phrase “or Dividend
Equivalent Rights” immediately after each usage of the phrase “the RSUs”, (ii)
inserting the phrase “or Dividend Equivalent Rights” immediately after the
phrase “all of your rights to RSUs”, and (iii) deleting the phrase “, repay to
the Company any shares of Stock, cash payments or other property received by you
or your personal representative pursuant to Sections 7(b) and (c) of this
Agreement” and (iv) deleting the phrase “, including the right to receive cash
payments and other distributions on such RSUs pursuant to Section 7(b) and (c)
of this Agreement”.


11.    The section titled “Payment of RSUs; Issuance of Stock” is hereby renamed
“Settlement of RSUs and Dividend Equivalent Rights” and is amended to read as
follows:


No shares of Stock shall be issued to you (or your beneficiary or, if none, your
estate in the event of your death) prior to the date on which the applicable
RSUs vest, in accordance with the terms and conditions communicated to you and
set forth in the Company’s records. After any RSUs vest pursuant to Sections 3
or 4 hereof, the Company shall promptly, but no later than 30 days following the
applicable vesting date, cause to be issued in your name one share of Stock for
each RSU and Dividend Equivalent Right, in each case less any applicable
withholding taxes; provided, however, that any distribution to any “specified
employee” as determined in accordance with procedures adopted by the Company
that reflect the





--------------------------------------------------------------------------------





requirements of Code Section 409A(a)(2)(B)(i) (and any applicable guidance
thereunder) on account of a separation from service shall be made as soon as
practicable after the first day of the seventh month following such separation
from service (or, if earlier, the date of the specified employee’s death). The
Company will not deliver any fractional share of Stock but will pay, in lieu
thereof, the Fair Market Value of such fractional share of Stock.


12.    Section 9 is hereby amended by (i) deleting the phrase “, the receipt of
cash payments and other distributions pursuant to Sections 7(b) and (c) hereof”,
(ii) inserting the phrase “and Dividend Equivalent Rights” immediately after the
phrase “grant of the RSUs”, (iii) inserting the phrase “and Dividend Equivalent
Rights” immediately after each usage of the phrase “vesting of the RSUs” and
(iv) inserting the phrase “and Dividend Equivalent Rights” immediately after
each usage of the phrase “settlement of the RSUs”.


13.    Section 11 is hereby amended by inserting the phrase “and the Dividend
Equivalent Rights” after the phrase “vesting of the RSUs”.


14.    Except as expressly provided herein, the terms and conditions of the
Restricted Stock Agreement shall remain in full force and effect and shall be
binding on the parties hereto.    


IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment,
or have caused this Amendment to be duly executed and delivered in their name
and on their behalf, as of the day and year first above written.


GRANTEE                    FOUR CORNERS PROPERTY TRUST, INC.


_______________________________    By: ________________________________
Its: ________________________________









